Title: To Thomas Jefferson from A. J. Adriance, 12 July 1807
From: Adriance, A. J.
To: Jefferson, Thomas


                        
                            
                                12 Jul 1807
                     
                        
                        Once More do I crave your Indulgence Let not a fellow Mortal Suffer, one Who tho’ unfortunate Has Power &
                            Abilities Sufficient for Man During Life; Suffer me to be Employed in any Capacity. Now, I must Lead a Life Heretofore
                            Unknown to me altho’ I have been unfortunate I may yet be of Service, It’s true; one Gone, may be
                            Little balance in the Scale. Yet, the God whom I serve will protect me, as long as Seemeth meet to
                            him my Stay here, on this troublesome Theatre, Had I but the Pleasure of a few Minute’s discourse with you, I Would unfold
                            Misteries such as you are not aware of. Men of High renown, passing in first rank of Life, taking advantage of our good and
                            wholesome Laws, Enriching themselves thereby, to the disadvantage of the Honest & Industrious; Even by Bribery and
                            Corruption; My God what can I say, when I would wish to detect such Baseness. By taking advice of my friends; it was,
                            notice it not, or you will suffer therefor, I wanted Long since to take place of an Office under Our General Government by which
                            means I Must notice things of such a nature as above Hinted. I Have
                            been refused for what, for nothing, only, but being a Staunch Uniform Federal Republican? that no politicial Party spirit
                            Has no Sway with me, I love my Country: I Love my God—
                        I shall say no more at present, to You I look for protection, & when In Goal Confined for the Debt of
                            another, who goes without, as it were with License. I bid you Adieu, till you hear further from
                        
                            A: J Adriance
                     
                        
                        
                            PS. do give me from under your Hand a Word of Consolation
                        
                        
                            A J A
                        
                    